Citation Nr: 0105780	
Decision Date: 02/27/01    Archive Date: 03/02/01

DOCKET NO.  99-10 908	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for a back disability.

3.  Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from March 1973 to March 
1976.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1998 decision by the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied the veteran's claim for service 
connection for sinusitis and which denied his applications to 
reopen his previously denied claims for service connection 
for a back disability and hypertension for failure to submit 
new and material evidence.  

In November 2000, the veteran appeared at the RO for a 
hearing before the undersigned traveling Board Member.  

The issue of entitlement to service connection for sinusitis 
is addressed at the end of this action.


FINDINGS OF FACT

1.  In a December 1994 unappealed decision, the Board denied 
reopening of the veteran's claim for service connection for 
hypertension.  

2.  The evidence received since the December 1994 decision is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered to fairly 
decide the merits of the previously denied claim for service 
connection for hypertension.

3.  Service connection was denied for a back disability in an 
unappealed Board decision dated in July 1987.  

4.  The evidence received since the December 1994 decision is 
cumulative or redundant of evidence previously of record or 
is not so significant that it must be considered to fairly 
decide the merits of the previously denied claim for service 
connection for back disability.
 

CONCLUSIONS OF LAW

1.  New and material evidence to reopen the veteran's claim 
for service connection for hypertension has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a back disability has not been 
received.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2000).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000). 

Service incurrence of hypertension or arthritis may be 
presumed under certain circumstances if it is manifested to a 
compensable degree within a year of the veteran's discharge 
from active service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Service connection was denied for a back disorder and 
hypertension on a direct and chronic disease presumptive 
basis in an unappealed RO decision dated in July 1981.  Since 
that time, the Board has denied the veteran's application to 
reopen his hypertension and back disorder claims in an 
appellate decision dated in July 1987 for his failure to 
submit new and material evidence.  The claims file shows that 
the veteran made another attempt to reopen his claims in 1990 
and, in a December 1994 decision, the Board again denied his 
application as it pertained to his hypertension claim because 
he did not submit new and material evidence.  However, the 
Board found that the veteran had submitted new and material 
evidence with respect to his back disorder claim and reopened 
the claim.  The reopened claim, however, was denied on the 
merits in the same Board decision.

Generally, a claim which has been disallowed by the Board may 
not thereafter be reopened and allowed and a claim based upon 
the same factual basis may not be considered.  38 U.S.C.A. 
§ 7104(b) (West 1991).  The exception to this rule is 
38 U.S.C.A. § 5108 which provides that if new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim.  The 
evidence which must be considered in determining whether 
there is a basis for reopening the claim is that evidence 
added to the record since the last disposition in which the 
claim was finally disallowed on any basis.  See Evans v. 
Brown, 9 Vet.App. 273, at 284 (1996).

New and material evidence is evidence not previously 
submitted to decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).  New evidence will be presumed credible solely 
for the purpose of determining whether the claim has been 
reopened.  Justus v. Principi, 3 Vet. App. 510, at 513 
(1992).

Evidence on file at the time of the December 1994 Board 
decision consisted of the veteran's service medical records 
(including his induction and separation examination reports 
and a permanent physical profile report dated June 21, 1974, 
showing that he had back pain secondary to spondylosis of the 
L5 vertebra); reports of William U. Giessel, M.D., which are 
dated from 1976 to 1980 and show treatment for a work-related 
back injury, back strain, and spondylolysis and 
spondylolisthesis of L5-S1; VA medical reports dated from 
1977 to 1990, showing treatment for various problems 
including back complaints due to spondylosis and, beginning 
in 1981, for hypertension; medical reports from M. Ragan 
Green, Jr., M.D., which are dated in 1989and show treatment 
for low back and neck complaints; medical records from 
Louisiana State University Medical Center dated from 1990 to 
1991, showing treatment for various complaints including 
hypertension; and the transcript of the veteran's hearing 
before an RO hearing officer in June 1992, in which he 
stated, essentially, that he developed hypertensive symptoms, 
manifested by recurrent dizziness, headaches and nosebleeds, 
during active duty and that his back disability also had its 
onset in service or was aggravated by service. 

The evidence received since the December 1994 Board decision 
includes copies of his service medical records and his June 
21, 1974 physical profile report.  As this is duplicative of 
evidence previously considered by the Board, it does not 
constitute new evidence. 

Also added to the record since the prior Board decision is a 
copy of a medical journal review dated in 2000 which 
addresses the medical question of the effectiveness of 
surgical intervention for treatment of degenerative lumbar 
spondylosis.  This article is new.  However, it is not 
material to his claim because it neither specifically 
addresses the veteran and his current back disability nor 
does it present any evidence of a relationship between the 
back disability and his period of military service.  

Lastly, there are the veteran's written statements and the 
transcript of his oral testimony presented at the RO before 
the undersigned traveling Board Member in November 2000.  At 
his hearing, he testified that prior to service he was a 
physically active young man who had no history of back 
problems and that he injured his back during service and 
thereafter developed chronic back problems which continued to 
the present time.  With regard to his hypertension, he stated 
that while he was not prescribed hypertensive medication 
until 1978 (approximately two years after his separation from 
service), he developed recurrent nosebleeds and  headaches 
and experienced frequent dizzy spells during active duty.  
The veteran expressed his opinion that these were symptoms of 
hypertension which thus indicated service-onset of this 
disability.  The contentions and factual assertions contained 
in the veteran's oral testimony of November 2000 have been 
presented by the veteran without any objective medical 
evidence to corroborate or otherwise support them.  They are, 
in essence, duplicative of those statements he presented at 
his RO hearing in June 1992.  As these have been previously 
considered for their probative weight in the December 1994 
Board decision, the veteran's hearing testimony of November 
2000 does not rise to the standard of new evidence for 
purposes of reopening his claim.  Additionally, as the 
veteran is not shown to be a person with individual medical 
training and expertise (see Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992); Pond v. West, 12 Vet. App. 341 (1999)), 
his statements are not so significant by themselves or in the 
context of the evidence previously of record, that they must 
be considered in order to fairly decide the merits of either 
claim and are therefore not material. 

Accordingly, the application to reopen the claims for service 
connection for hypertension and a back disability must be 
denied.


ORDER

New and material evidence having not been submitted, 
reopening of the claim of entitlement to service connection 
for hypertension is denied.

New and material evidence having not been submitted, 
reopening of the claim of entitlement to service connection 
for a back disability is denied.


REMAND

During the pendency of the appellant's appeal for service 
connection for sinusitis but after the RO's most recent 
consideration of this claim, the Veterans Claims Assistance 
Act of 2000 became effective.  This liberalizing law is 
applicable to the appellant's claim.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant of which portion, if any, of 
the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.

The veteran's service medical records show that on one 
occasion in 1974, he was diagnosed with and treated for 
sinusitis.  Though his medical records show that his sinuses 
were normal on separation examination in January 1976, at his 
hearing before the undersigned traveling Board member he 
indicated in his testimony that he received treatment for 
sinusitis at a VA hospital in Houston, Texas, in 1977 - 1978, 
shortly after separating from service.  These potentially 
relevant records were not obtained and associated with claims 
file. 

The Board further notes that the veteran was not provided 
with a VA medical examination to determine the current 
status of his claimed sinus disability and the etiology of 
any sinus disability found on examination. 

In light of these circumstances, the case is REMANDED to the 
RO for the following:

1.  The RO should request the veteran to 
provide the names, addresses and 
approximate dates of treatment or 
evaluation for any health care providers 
who may possess additional records 
pertinent to his sinusitis claim.  After 
obtaining any necessary authorization 
from the veteran, the RO should attempt 
to obtain a copy of all indicated records 
not already associated with the claims 
folder.  These should include, but not be 
limited to, those records of VA treatment 
reportedly received by the veteran in 
Houston, Texas, during the period of 1977 
- 1978.

2.  If the RO is unsuccessful in 
obtaining any records identified by the 
veteran, it should so inform the veteran 
and his representative, and request them 
to provide a copy of such records.

3.  Then, the veteran should be provided 
a VA examination by a physician with 
appropriate expertise to determine the 
etiology of any currently present sinus 
disability.  All indicated studies should 
be performed, and the claims folder must 
be made available to and reviewed by the 
examiner.  Based upon the examination 
results and a review of the claims 
folder, the examiner should determine the 
veteran's current diagnosis, if any, as 
it pertains to his sinuses.  If a sinus 
disability is diagnosed, the examiner 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's sinus disability originated in 
service or is otherwise etiologically 
related to service.  The rationale for 
the opinion should also be provided.

4.  Thereafter, the RO should review the 
claims file and ensure that the above 
development has been conducted and 
completed in full.  The RO should then 
undertake any other action required to 
comply with the notice and duty to assist 
provisions of the Veterans Claims 
Assistance Act of 2000.

5.  Then, the RO should readjudicate the 
issue of entitlement to service 
connection for sinusitis.  If the benefit 
sought on appeal is not granted to the 
appellant's satisfaction, the RO should 
issue a supplemental statement of the 
case to the appellant and his 
representative.  The veteran and his 
representative should be afforded an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  The appellant need take no action until 
otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 
4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 2000) (Historical 
and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.	



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

 


